Exhibit 10.3

SEALED AIR CORPORATION PERFORMANCE SHARE UNITS

SPECIAL PSU OUTPERFORMANCE PROGRAM

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Name:                     

Performance Period: January 1, 2014 through December 31, 2016

Grant Date: March 14, 2014

TARGET AWARD

You have been granted by Sealed Air Corporation (the “Company”) a target
Performance Share Units award under the Company’s 2005 Contingent Stock Plan for
the three-year performance period 2014 through 2016, comprised of the following:

Target Performance Share Units:                     units

Each Performance Share Unit (a “Unit”) will be equivalent to one share of Sealed
Air Corporation common stock.

Your award is subject to the terms and conditions of the Performance Share Units
Program and the Company’s 2005 Contingent Stock Plan (collectively, the “Plan
Documents”). If this award agreement varies from the terms of the Plan
Documents, the Plan Documents will control. A copy of the Performance Share
Units Program is attached as Appendix A. The 2005 Contingent Stock Plan is
included as an attachment to “Information for Recipients of Grants of
Performance Share Units Under the 2005 Contingent Stock Plan of Sealed Air
Corporation (as amended).” Unless otherwise defined herein, all capitalized
terms have the meanings ascribed to them in the Plan Documents.

PERFORMANCE GOALS

The percentage of the Target Award that will be earned is principally based on
Adjusted Free Cash Flow for the Performance Period, subject to (i) a threshold
level of Adjusted Cumulative EPS for the Performance Period, (ii) a potential
reduction if Total Shareholder Return (TSR) relative to peer companies is below
             percentile, and (iii) for 50% of the award earned based on the
foregoing, achieving a specified ratio of Working Capital to Net Trade Sales for
2017 compared to 2016. The performance goals are attached as Appendix B hereto.

The determination of whether the performance goals have been met will be made by
the Organization and Compensation Committee of the Company’s Board of Directors
following the end of the Performance Period.



--------------------------------------------------------------------------------

OTHER IMPORTANT INFORMATION

 

  •   Units earned will receive dividend equivalents paid in cash (without
interest) based on the dividend rates in effect during the Performance Period
applied to the number of Units you earn, which will be subject to the
performance goals and vesting provisions described above.

 

  •   You will not earn any Units if the Company’s performance during the
Performance Period is below threshold performance for the applicable metrics as
set forth on Appendix B.

 

  •   If actual performance equals or exceeds threshold performance, the number
of Units earned will be based on attainment against the performance goals as set
forth on Appendix B.

 

  •   In order to receive any Units, you must remain employed with the Company
through December 31, 2016 with respect to 50% of the Units (after adjustment for
performance as set forth on Appendix B) and through December 31, 2017 for the
other 50% of the Units (after adjustment for performance as set forth on
Appendix B), except in the case of death, disability or retirement as discussed
below. If you terminate employment prior to either such date for reasons other
than death, disability or retirement, you will forfeit all Units that are
scheduled to vest after the date of such termination of employment. Other
special rules apply in case of termination of employment following a Change in
Control, as described below.

 

  •   Units earned at the end of the Performance Period, if any, will be paid in
actual shares of Company common stock, less the number of shares that may be
withheld to satisfy applicable withholding taxes, all in accordance with the
schedule set forth in Section 2 of Appendix B. As provided in Section 2 of
Appendix B, Shares in settlement for any Units earned as of December 31, 2016
(after adjustment for performance as set forth on Appendix B) will be issued on
or before March 15, 2017, and shares in settlement for any Units earned as of
December 31, 2017 (after adjustment for performance as set forth on Appendix B)
will be issued on or before March 15, 2018. Cash dividend equivalents accrued on
the earned Units will be paid in cash on or about the same time.

 

  •  

If your employment terminates due to your death or Disability (as defined in the
2005 Contingent Stock Plan) or you retire (as defined below) before December 31,
2017, you (or your estate, in the event of your death) will receive a pro rata
payout based upon the portion of the Performance Period during which you were
employed. The actual payout will not occur until after the end of the
Performance Period, at which time the performance and achievements during the
Performance Period will be used to determine the number of Units that you would
have earned if you had remained employed for the entire Performance Period prior
to applying the pro rata factor. For this purpose and notwithstanding any
provision in the Performance Share Units Program to the contrary, for the 50%
portion of the award that is subject to the additional performance requirement
during 2017, (i) the number of Units will be subject to adjustment for
performance during the Performance Period as provided in Appendix B, (ii) the
pro rata factor will be based on the period from January 1, 2014 through
December 31, 2017, and (iii) such prorated number of Units shall be subject to
the additional performance requirement for 2017 as specified in Appendix B. Any
payout to you in case of termination of employment before December 31, 2017 due
to death, Disability or retirement

 

2



--------------------------------------------------------------------------------

will be made at approximately the same time as payouts are made to Participants
who are still employed by the Company. You are considered to have retired if
your employment with the Company terminates when you have at least 5 years of
service and your combined age and years of service equal at least 70, but
excluding termination of employment due to your death or Disability or
termination of employment by the Company for cause. “Cause” for this purpose
means any of the following as determined by the Company: (i) an act of gross
negligence or willful misconduct significantly injurious to the Company or any
subsidiary, (ii) gross dereliction of duties after notice to you and failure to
correct the deficiencies within a thirty (30) day period thereafter, or
(iii) fraud in your capacity as an employee.

 

  •   There is no automatic vesting of your Units upon a “Change in Control” (as
defined in the 2005 Contingent Stock Plan). However, the 2005 Contingent Stock
Plan provides for pro rata vesting of your Units if within two years following
the Change in Control your employment is terminated either by the Company
without Cause or by you for “Good Reason” (also as defined in the 2005
Contingent Stock Plan).

 

  •   The Organization and Compensation Committee retains the right in
extraordinary circumstances to reduce any award which would otherwise be
payable, unless there has been a Change in Control, as defined in the 2005
Contingent Stock Plan.

 

  •   This award is subject to the Company’s Policy on Recoupment of Incentive
Compensation, a current copy of which is attached as Appendix C.

 

  •   By accepting this award, you acknowledge and agree that this award is
subject to the provisions regarding data privacy and additional acknowledgments
set forth in Appendix D. Please review the provisions of Appendix D carefully,
as this award will be null and void absent your acceptance of such provisions.
The Company reserves the right to impose other requirements on the award to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the award and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

  •   By accepting this award, you acknowledge and agree that you accept your
current position, compensation package and other terms of employment.

 

  •   The validity, construction and effect of this award agreement (including
all appendices) and the Plan Documents are governed by, and subject to, the laws
of the State of Delaware and the laws of the United States, as provided in the
2005 Contingent Stock Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this award agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of New Jersey and agree that such litigation
shall be conducted solely in the courts of Bergen County, New Jersey or the
federal courts for the United States for the District of New Jersey, where this
grant is made and/or to be performed, and no other courts.

 

3



--------------------------------------------------------------------------------

FOR MORE INFORMATION.

If you have any questions about your award or Units or need additional
information, contact                     at                     .

IN WITNESS WHEREOF, the Company has caused this Award Grant to be executed by
its duly authorized officer, and you have hereunto set your hand, effective as
of the Grant Date stated above.

 

SEALED AIR CORPORATION

    EMPLOYEE

By:

 

 

   

 

Name:

     

Title:

     

 

4



--------------------------------------------------------------------------------

APPENDIX A

SEALED AIR CORPORATION

PERFORMANCE SHARE UNITS PROGRAM

PURPOSE

The Sealed Air Corporation Performance Share Units Program (the “Program”) has
been established effective as of January 1, 2008 (the “Effective Date”) to
provide long-term incentive compensation to key employees who are in a position
to influence the performance of Sealed Air Corporation and its subsidiaries (the
“Company”), and thereby enhance shareholder value over time. The Program
provides a significant additional financial opportunity and complements other
parts of the Company’s total compensation program for key employees (base
salary, annual incentive plan, and benefits).

ELIGIBILITY AND PERFORMANCE PERIODS

The Committee (as defined in the “Program Administration” section of the
Program) will determine which employees of the Company are eligible to
participate in the Program from time to time. Participants will be selected
within 90 days after the beginning of each multi-year performance cycle
(“Performance Period”). Each Performance Period will be of two or more years
duration as determined by the Committee and will commence on January 1 of the
first year of the Performance Period. A new Performance Period will commence
each year unless the Committee determines otherwise.

TARGET AWARDS

At the time a Participant is selected for participation in the Program for a
Performance Period, the Committee will assign the Participant a Performance
Share Units Target Award to be earned if the Company’s target performance levels
are met for the Performance Period (the “Target Award”). The Target Award will
be expressed as a number of Performance Share Units under the Company’s 2005
Contingent Stock Plan and will be evidenced by a Performance Share Units award
grant consistent with the provisions of the 2005 Contingent Stock Plan.

MAXIMUM AND THRESHOLD AWARDS

At the time a Participant is selected for participation in the Program for a
Performance Period, the Participant will be assigned maximum and threshold award
levels, expressed as a percentage of the Target Award. Maximum award level
represents the maximum percentage of the Target Award that may be paid to a
Participant for a Performance Period based on performance above target
performance levels. Threshold award level represents the minimum percentage of
the Target Award that may be paid to a Participant for a Performance Period
based on performance below target performance levels. Performance below the
threshold performance award level will earn no incentive payments.

 

5



--------------------------------------------------------------------------------

Any award of Performance Shares hereunder shall be subject to the individual
award limit applicable under the 2005 Contingent Stock Plan.

PERFORMANCE MEASURES

Performance measures that may be used under the Program will be those
“Performance Measures” defined in the 2005 Contingent Stock Plan.

PERFORMANCE GOALS

The Committee will designate, within 90 days of the beginning of each
Performance Period:

 

  •   The performance measures and calculation methods to be used for the
Performance Period;

 

  •   A schedule for each performance measure relating achievement levels for
the performance measure to incentive award levels as a percentage of
Participants’ Target Awards; and

 

  •   The relative weightings of the performance measures for the Performance
Period.

The performance goals established by the Committee for a Performance Period are
intended to satisfy the “objective compensation formula” requirements of
Treasury Regulations Section 1.162-27(e)(2).

PERFORMANCE CERTIFICATION

As soon as practicable following the end of each Performance Period and prior to
any award payments for the Performance Period, the Committee will certify the
Company’s performance with respect to each performance measure used for that
Performance Period.

AWARD CALCULATION AND PAYMENT

For each Performance Period, individual incentive awards will be calculated and
paid to each Participant who is still employed with the Company (subject to the
special provisions below for employees who terminate employment due to death,
disability or retirement) as soon as practicable following the Committee’s
certification of performance for the Performance Period. The amount of a
Participant’s incentive award to be paid based on each individual performance
measure will be calculated based on the following formula:

 

Participant’s Target Award  

 

X    

  Percentage of target award to be paid based on performance measure results  

 

  X    

  Relative weighting of performance measure  

 

=    

  Amount of incentive award based on performance measure results

 

6



--------------------------------------------------------------------------------

The incentive amounts to be paid to the Participant based on each performance
measure will be summed to arrive at the Participant’s total incentive award
payment for the Performance Period.

Payments from the Program to a Participant, if any, will be made in the form of
one share of the Company’s common stock for each Unit earned (rounded up to the
nearest whole share if such calculation otherwise would result in issuance of a
fractional share). A Participant receiving an award under the Program will also
receive a cash payment equal to the dividends that would have been paid during
the Performance Period on the Units earned by the Participant had the Units been
actual shares of Company common stock.

TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY, RETIREMENT

If a Participant’s employment terminates due to the Participant’s death or
disability (as defined in the 2005 Contingent Stock Plan) or retirement (as
defined below) during the Performance Period, the Participant (or the
Participant’s estate, in the event of the Participant’s death) will receive a
pro rata payout following the end of the Performance Period, based upon the
portion of the Performance Period during which the Participant was employed. The
actual payout will not occur until after the end of the Performance Period, at
which time the performance and achievements during the Performance Period will
be used to determine the number of Units that the Participant would have earned
if the Participant had remained employed for the entire Performance Period prior
to applying the pro rata factor. Payouts to Participants whose employment
terminates during the Performance Period due to death, disability or retirement
will be made at approximately the same time as payouts are made to Participants
who are still employed by the Company. A Participant is considered to have
retired if the Participant’s employment with the Company terminates when the
Participant has at least 5 years of service and the Participant’s combined age
and years of service equals at least 70, but excluding termination of employment
due to the Participant’s death or disability or termination of employment by the
Company for cause. “Cause” for this purpose means any of the following as
determined by the Company: (i) an act of gross negligence or willful misconduct
significantly injurious to the Company or any subsidiary, (ii) gross dereliction
of duties after notice to the Participant and failure to correct the
deficiencies within a thirty (30) day period thereafter, or (iii) fraud in the
Participant’s capacity as an employee.

OTHER TERMINATION OF EMPLOYMENT

If a Participant’s employment terminates prior to the end of a Performance
Period for any reason (whether voluntary or involuntary) other than death,
disability or retirement, the Participant will forfeit all rights to
compensation under the Program, except for any special provisions under the 2005
Contingent Stock Plan in connection with certain terminations of employment
following a Change in Control or unless the Committee determines otherwise.

NEW HIRES OR PROMOTIONS INTO ELIGIBLE POSITIONS

Participants will become eligible for participation in the Program at their new
position level beginning with the Performance Period which begins on the
January 1 immediately following their hire or promotion date. No new performance
awards or adjustments to awards for Performance Periods that commenced prior to
a Participant’s hire or promotion date will be made unless the Committee
determines otherwise.

 

7



--------------------------------------------------------------------------------

IMPACT OF A CHANGE IN CONTROL

Any special vesting or payment rules with respect to awards under the Program in
connection with a Change in Control will be determined under the provisions of
the 2005 Contingent Stock Plan.

PROGRAM ADMINISTRATION

The Program will be administered by the Organization and Compensation Committee
of the Company’s Board of Directors in accordance with the terms of the 2005
Contingent Stock Plan.

MISCELLANEOUS

(i) Amendment and Termination. The Committee may amend, modify, or terminate the
Program at any time, provided that no amendment, modification or termination of
the Program shall reduce the amount payable to a Participant under the Program
as of the date of such amendment, modification or termination.

(ii) Incorporation of 2005 Contingent Stock Plan. The terms and provisions of
the 2005 Contingent Stock Plan are incorporated herein by reference. In case of
any conflict between this Program and the 2005 Contingent Stock Plan, the 2005
Contingent Stock Plan will control.

(iii) Coordination With Other Company Benefit Plans. Payments under the Program
will be taken into account for purposes of the Company’s employee benefit plans
and programs only to the extent provided under the terms of such plans and
programs.

(iv) Participant’s Rights. A Participant’s rights and interests under the
Program may not be assigned or transferred by the Participant. To the extent the
Participant acquires a right to receive payments from the Company under the
Program, such right shall be no greater than the right of any unsecured general
creditor of the Company. Nothing contained herein shall be deemed to create a
trust of any kind or any fiduciary relationship between the Company and the
Participant. Designation as a Participant in the Program for a Performance
Period shall not entitle or be deemed to entitle the Participant to be
designated as a Participant for any subsequent Performance Periods or to
continued employment with the Company.

 

8



--------------------------------------------------------------------------------

APPENDIX B

Name:                     

Target Award:             Performance Share Units

1. Performance Goals for Performance Period: The percentage of the Target Award
that will be earned is principally based on Adjusted Free Cash Flow for the
Performance Period, subject to (i) a threshold level of Adjusted Cumulative EPS
for the Performance Period, (ii) a potential reduction if Total Shareholder
Return (TSR) relative to peer companies is below              percentile, and
(iii) for 50% of the award earned based on the foregoing, achieving a specified
ratio of Working Capital to Net Trade Sales for 2017 compared to 2016.

 

  a. Adjusted Free Cash Flow

The percentage of the Target Award earned based on Adjusted Free Cash Flow for
the Performance Period, subject to the additional performance conditions in this
Appendix B, is as follows:

[insert performance targets]

The percentage of the Target Award earned based on Adjusted Free Cash Flow
between any two of these levels will be based on a pro-rata calculation.
Adjusted Free Cash Flow means Cumulative Cash Flow from Operating Activities
less Capital Expenditures plus proceeds from sales of Property, Plant and
Equipment per the Company’s Statement of Cash Flows prepared in accordance with
Generally Accepted Accounting Principles in the United States of America (“U.S.
GAAP”) for the years ended December 31, 2014, 2015 and 2016, adjusted to exclude
the items listed in Section 3 below and calculated using constant currency
exchange rates.

 

  b. Adjusted Cumulative EPS

In order for any amount to be earned based on Adjusted Free Cash Flow, the
Adjusted Cumulative EPS for the Performance Period must equal or exceed
$            per share. If Adjusted Cumulative EPS for the Performance Period is
less than $            per share, then the Units shall be cancelled and
forfeited. Adjusted Cumulative EPS means the cumulative diluted net earnings per
common share determined in accordance with U.S. GAAP for the years ended
December 31, 2014, 2015 and 2016, adjusted to exclude the items listed in
Section 3 and calculated using constant currency exchange rates.



--------------------------------------------------------------------------------

  c. Total Shareholder Return

If the three-year relative TSR for the Performance Period is below the     th
percentile for the peer group, then the number of Units earned shall be reduced
by 25%.

The total shareholder return metric measures the percent change in share price
from the beginning of the performance period to the end of the performance
period and assumes immediate reinvestment of dividends when declared at the
closing share price on the date declared.

The beginning share price will be calculated as an average of 31 data points:
the closing share price on January 2, 2014 and the closing share price +/- 15
trading days from January 2, 2014. The ending share price will be calculated as
an average of 31 data points: the closing share price on December 31, 2016 and
the closing share price +/- 15 trading days from December 31, 2016.

The performance of this metric will be assessed in comparison of the percentile
rank to the approved peer group of companies (listed at the end of this Appendix
B). The lowest ranked company will be the 0% rank, the middle ranked company
will be the 50th percentile rank and the top ranked company will be the 100th
percentile rank. If a company is acquired or otherwise is no longer publicly
traded and their share price no longer available, they will be excluded from the
peer group.

2. Payout Terms and Additional Performance Goal for 2017: To the extent earned
based on the performance goals during the Performance Period as described in
Section 1, the Units shall be paid by issuing shares of common stock of the
Company under the 2005 Contingent Stock Plan in accordance with the following
schedule:

 

  a. 50% of the earned Units shall be paid by issuance and delivery of shares of
common stock of the Company by no later than March 15, 2017, after performance
results for the Performance Period have been certified in writing by the
Organization and Compensation Committee.

 

  b. The remaining 50% of the earned Units is subject to the following
additional performance condition: the ratio of Working Capital to Net Trade
Sales for 2017 must be         % or less. For this purpose, (i) Working Capital
is defined as Trade Receivables plus Inventory minus Trade payables, and
(ii) Net Trade Sales is defined as consolidated revenues from all divisions to
external third parties and excluding intercompany sales, in each case adjusted
to exclude the items listed in Section 3 and calculated using constant currency
exchange rates. If this performance goal is achieved, then such remaining 50% of
the earned Units shall be paid by issuance and delivery of shares of common
stock of the Company by no later than March 15, 2018, after the additional
performance result under this section 2.b has been certified in writing by the
Organization and Compensation Committee.

 

10



--------------------------------------------------------------------------------

3. Adjustments: Exclusions for calculation of Adjusted Free Cash Flow, Adjusted
Cumulative EPS and the ratio of Working Capital to Net Trade Sales:

[insert exclusions]

Fractional Shares:

Fractional shares earned based on performance as provided herein will be rounded
up to the nearest whole share. No fractional shares will be issued.

Discretion:

Regardless of any provision of the 2005 Contingent Stock Plan to the contrary,
the Organization and Compensation Committee will not exercise its discretion to
adjust any award downward below the amount that would otherwise be payable
except in extraordinary circumstances.

Maximum:

The maximum number of Units that may be earned is subject to the maximum under
section 3 of the 2005 Contingent Stock Plan as currently in effect.

Peer Group (for TSR):

 

Agrium Inc.

Air Products & Chemicals, Inc.

Ashland Inc.

Avery Dennison Corporation

Ball Corporation

Bemis Company, Inc.

Celanese Corporation

Crown Holdings, Inc.

Eastman Chemical Company

Ecolab Inc.

 

Huntsman Corporation

MeadWestvaco Corporation

Monsanto Company

The Mosaic Company

Owens-Illinois, Inc.

PPG Industries, Inc.

Praxair, Inc.

The Sherwin-Williams Company

Sonoco Products Co.

 

11



--------------------------------------------------------------------------------

APPENDIX C

SEALED AIR CORPORATION

POLICY ON RECOUPMENT OF INCENTIVE COMPENSATION

FROM EXECUTIVES IN THE EVENT OF CERTAIN RESTATEMENTS

As amended for performance periods beginning on or after January 1, 2010

The Organization and Compensation Committee of the Board of Directors has
approved the policy that the Company will, to the extent permitted by governing
law, require reimbursement to the Company of all or a portion of any annual
incentive compensation (whether payable in cash or by an award under the 2005
Contingent Stock Plan) and any Performance Share Units awards under the 2005
Contingent Stock Plan awarded to any executive officer of the Company or to the
leader of any business unit or function of the Company for performance periods
beginning on or after January 1, 2010, where:

 

  (a) the payment or award was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement due to
error or misconduct (regardless of the executive officer’s or leader’s
responsibility for such error or misconduct), and

 

  (b) either no payment or award, or a lower payment or award, would have been
made to the officer or leader based upon the restated results.

In each case, upon a determination to seek recovery by the Board of Directors,
the Company will, to the extent practicable, seek to recover the amount by which
the officer’s or leader’s annual incentive compensation and/or Performance Share
Units award for the relevant period exceeded the lower amount that would have
been paid or awarded (or the entire amount, if nothing would have been paid or
awarded). This may include the cancellation of all or a portion of unvested
awards or unpaid awards (or a delay in payment of any such awards while
financial results are under review by the Company).

In addition, any person who is subject to forfeiture of compensation or profits
from the sale of the Company’s securities under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company the amount of such
compensation and profits.

In addition to these reimbursements, the Company may take any other actions that
it deems appropriate to remedy any fraud or misconduct related to the
restatement based on a consideration of the relevant facts and circumstances.
These remedies would be in addition to any actions imposed by law enforcement
agencies, regulators, or other authorities.

2/18/2010

 

12



--------------------------------------------------------------------------------

APPENDIX D

 

1. DATA PRIVACY

By accepting the this award, you hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this document by and among, as applicable, your employer
and the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Units.

You understand that the Company and your employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of any entitlement to shares of stock
or equivalent benefits awarded, canceled, vested, unvested or outstanding in
your favor (“Data”), for the purpose of implementing, administering and managing
the Units. You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Units,
that these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections from
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Units. You understand that Data
will be held only as long as is necessary to implement, administer and manage
the Units. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with your
employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Units or other awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to benefit from the Units. For more information on the consequences
of your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.

 

2. ADDITIONAL ACKNOWLEDGEMENTS

By entering into this award agreement and accepting the grant of Units evidenced
hereby, you acknowledge, understand and agree that:

(a) the Units are granted voluntarily by the Company, are discretionary in
nature and may be modified, suspended or terminated by the Company at any time;



--------------------------------------------------------------------------------

(b) the grant of Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units or benefits in lieu
of Units, even if such awards have been awarded in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the grant of Units shall not create a right to further employment with your
employer and shall not interfere with the ability of your employer to terminate
your employment relationship at any time, with or without Cause;

(e) you are voluntarily accepting the grant of Units;

(f) the Units and any payment made pursuant to the Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or welfare benefits or similar payments, and in no event should be
considered as compensation for, or in any way relating to, past services for the
Company or any of its Subsidiaries;

(g) in accepting the grant of Units, you expressly recognize that the Units are
an award made solely by the Company, with principal offices at 200 Riverfront
Boulevard, Elmwood Park, New Jersey, U.S.A.; the Company is solely responsible
for the administration of the Plan Documents and your participation in the Plan
Documents; in the event that you are an employee of a Subsidiary, the Units and
your participation in the Plan Documents will not be interpreted to form an
employment contract or relationship with the Company; furthermore, the Units
will not be interpreted to form an employment contract with any Subsidiary;

(h) the future value of the Company shares which may be delivered in settlement
of the Units (to the extent earned) is unknown and cannot be predicted with
certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from failure to achieve performance goals as
set forth in Appendix B, termination of your employment by the Company or your
employer (for any reason whatsoever and regardless of whether or not such
termination is later found to be invalid or in breach of the employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any) or recoupment of all or any portion of any payment made
pursuant to the Units as provided by the Company’s Policy on Recoupment of
Incentive Compensation (current policy set forth in Appendix C) and, in
consideration of the grant of the Units to which you are not otherwise entitled,
you irrevocably agree never to institute any claim against the Company or your
employer, waive your ability, if any, to bring any such claim, and release the
Company and your employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the 2005 Contingent Stock Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim, and you agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

 

14



--------------------------------------------------------------------------------

(j) for purposes of the Units, your employment will be considered terminated as
of the date you are no longer actively employed and providing services to the
Company or one of its Subsidiaries, and your right, if any, to earn and be paid
any portion of the Units (and any related dividend equivalents) pursuant to this
award agreement after such termination of employment (for any reason whatsoever
and regardless of whether or not such termination is later found to be invalid
or in breach of the employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any) will be measured by the date
you cease to be actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period mandated under the employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Company, in its sole discretion, shall determine when you are no
longer actively employed for purposes of the Units (including whether you may
still be considered actively employed while on an approved leave of absence);

(k) you are solely responsible for investigating and complying with any exchange
control laws applicable to you in connection with any payment made pursuant to
Units and/or the payment of cash dividend equivalents, if any;

(l) unless otherwise provided in the Plan Documents or by the Company in its
discretion, the Units and the benefits evidenced by this award agreement do not
create any entitlement to have the Units or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Company’s common
stock;

(m) neither your employer, the Company nor any of its Subsidiaries shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Units or any payment
made pursuant to the Units; and

(n) the Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Units. You are hereby advised
to consult with your personal tax, legal and financial advisors regarding the
Units before taking any action in relation thereto.

 

3. LANGUAGE

If you have received this award agreement or any other document related to the
Plan Documents translated into a language other than English and if the meaning
of the translated version differs from the English version, the English version
shall control.

 

15